Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 01/15/2021 in which claims 20, 21, 25, and 26 are pending ready for examination.
Allowable Subject Matter
Claims 20, 21, 25, and 26 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 20, none of the prior arts alone or in combination discloses a spectrometer comprising a tunable wavelength filter operable to allow a selected wavelength or range of wavelengths of light from the broadband optical emission device to be incident on a sample, wherein other non-selected wavelengths or ranges of wavelengths of light are reflected back by the tunable wavelength filter toward the broadband optical emission device to generate further stimulated optical emission.
The closest prior art, Tuschel (US 2006/0098194 A1) discloses a spectrometer comprising a broadband optical emission device operable to emit 
Tuschel does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 20; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 21, 25, and 26 are allowed due to their dependency of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 01/15/2021, with respect to claims 20, 21, 25, and 26 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 20, 21, 25, and 26 have been withdrawn. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886